Order filed March 11, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00047-CR
                                  ____________

               SOLOMON GETACHEW WORKU, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 1799333

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 2B, a
scene video.
      The clerk of the County Criminal Court at Law No. 2 is directed to deliver to
the clerk of this court the original of State's Exhibit 2B, a scene video, on or before
March 25, 2014. The clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 2B, a scene video, to the clerk of the County Criminal Court at Law No. 2.



                                              PER CURIAM